                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF DELAWARE


Future Claimants’ Representative, Tort
Claimants’ Committee, and Coalition of
Abused Scouts for Justice,                    Civil Action No. 21-cv-00392-RGA

               Petitioners,                   Bankruptcy Case No. 20-10343 (LSS)
      v.

Boy Scouts of America and Delaware BSA,
LLC

               Respondent.

                                 ENTRY OF APPEARANCE

           PLEASE TAKE NOTICE THAT Erin R. Fay of Bayard, P.A., 600 N. King Street, Suite

 400, Wilmington, Delaware 19801, hereby enters her appearance in the above-captioned action on

 behalf of Hartford Accident and Indemnity Company, First State Insurance Company, and Twin

 City Fire Insurance Company.


 Dated: April 16, 2021                       /s/ Erin R. Fay
                                            Erin R. Fay (No. 5268)
                                            Gregory J. Flasser (No. 6154)
                                            BAYARD, P.A.
                                            600 North King Street, Suite 400
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 655-5000
                                            Email: efay@bayardlaw.com
                                                     gflasser@bayardlaw.com

                                            Counsel for Hartford Accident and Indemnity
                                            Company, First State Insurance Company, and
                                            Twin City Fire Insurance Company
